Citation Nr: 0621491	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to December 16, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1966 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified before a Decision Review Officer at the 
RO in April 2004.  And he appeared before the undersigned 
Acting Veterans Law Judge in September 2005.  Transcripts of 
the hearings are in the record.  

In a statement, dated in August 2004, the veteran's 
representative raised the issue of an earlier effective date 
for the grant of a 100 percent rating for PTSD.  As this 
matter has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The earliest claim for VA disability compensation for PTSD 
was received by VA on December 16, 1992. 


CONCLUSION OF LAW

The criteria for an effective date prior to December 16, 
1992, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005). 




Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in August 2004. The veteran was informed that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

As the VCAA notice came after the adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the procedural 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet.App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable and the effective date). 

To the extent that the degree of disability assignable was 
not provided, since PTSD is rated 100 percent disabling, the 
degree of disability is moot.  As for the effective date 
notice, the effective date question is the issue on appeal, 
and the notice, pertaining to the effective date, was 
contained in the statement of the case as required by 
38 U.S.C.A. § 7105(d).  Any notice defect with respect to 
these two elements of the claim under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and Analysis

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

In January 1980, the veteran submitted a claim of service 
connection for a nervous condition.  In a rating decision, 
dated in April 1980, the RO denied the claim because there 
was no medical evidence of a current psychiatric disorder.  
After the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision and the rating decision became final.  38 C.F.R. 
§ 3.104. 

In July 1980, the RO informed the veteran that no further 
action would be taken on his claim until he provided names 
and addresses of doctors, who have treated him, or of 
hospitals, where he had been treated for a nervous condition.  
As there was no further correspondence from the veteran 
within one year after the date of the request, the claim was 
abandoned, and no further action could be taken unless a new 
claim was received.  38 C.F.R. § 3.158. 



On December 16, 1992, the veteran submitted a new claim of 
service connection for PTSD.  In a March 1994 rating 
decision, the RO granted service connection for PTSD and 
assigned the effective date of the grant as of December 16, 
1992, the date of receipt of the new claim.  

As there is no evidence of record of any communication from 
the veteran prior to December 16, 1992, expressing the intent 
to file a claim of service connection for PTSD, there is no 
informal claim or pending claim of service connection for 
PTSD, prior to December 16, 1992.  38 C.F.R. § 3.155. 
3.160(c). 

Although VA records document the impression of PTSD in 1981, 
the records do not constitute an informal claim because the 
claim of service connection for PTSD was a new claim and not 
a claim to reopen.  38 C.F.R. § 3.157. 

As for copies of arrest records and a statement of earnings 
from the Social Security Administration, covering the period 
from 1964 to 2000, the documents, themselves, do not 
constitute an informal claim as the documents do not evince 
the intent to apply for VA benefits or do the documents the 
benefit sought to constitute an informal claim under 38 
C.F.R. § 3.155. 

In this case, the claim of service connection for PTSD 
constituted a new claim, and the effective date of the grant 
of service connection is governed by the date of receipt of 
the claim, rather than by the date entitlement arose, because 
the date of receipt of the claim is the later of the two 
potential dates.  And since the claim was received in 1992 
more than 1 year after of separation from active service in 
1969, there is no factual or legal basis to assign an 
effective date that dates to the day following separation 
from service or within the one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

                                                                         
(The Order follows on the next page.)





ORDER

An effective date earlier than December 16, 1992, for the 
grant of service connection for PTSD is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


